           Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ELVAYARIS ROSA, individually and on behalf of her
    daughter L.T.; GREGORIO SANTOS,                                    No. 19 Civ. _____

                        Plaintiffs,                                    COMPLAINT

          -against-

    THE UNITED STATES OF AMERICA; U.S.
    MARSHAL KEVIN KAMROWSKI; JOHN DOE U.S.
    MARSHALS #1-15,

                        Defendants.

                Plaintiffs Elvayaris Rosa, individually and on behalf of her daughter L.T., and

Gregorio Santos, by and through their attorneys Emery Celli Brinckerhoff & Abady LLP, for

their Complaint allege as follows:

                “WE CAN DO WHATEVER WE WANT, WE’RE THE FEDS”

                1.     Elva Rosa is a single mother of two small children, an active member of

her school’s PTA, and a supermarket cashier. She lives in the Sotomayor Houses, named for

Supreme Court Justice Sonia Sotomayor, who grew up in the same public housing complex in

the Bronx.

                2.     On or about March 2, 2018, a group of United States Marshals surrounded

Ms. Rosa’s car, handcuffed her, stole her house keys, invaded her apartment without a warrant,

punched, kicked and beat her brother, forced him to sit on a hot radiator, threatened to kill him,

terrorized her 4- and 9-year old children, and later threatened to take away her benefits, her

apartment, her children, and her freedom.





         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 2 of 19



               3.      The U.S. Marshals told this family: “We can do whatever we want, we’re

the feds.” “We don’t need a warrant.” “Why does your sister have a big-ass bed for her short

ass? She doesn’t fucking need it.” “There are 7 of us, 1 of you. Who’s the judge going to

believe?” “Guess what, I’m going to fuck you up.” “I should kill you right now.” “You’re

lucky I don’t pull out my gun and shoot you.”

               4.     And most to the point: “We’re the federal government – we can do

whatever the fuck we want.”

               5.     Why did the Marshals terrorize this family? Because they apparently

falsely believed that Ms. Rosa or her family knew the whereabouts of a friend who (unknown to

the family) was suspected of firearms possession.

               6.     The Marshals treated this family like dirt under their feet. As a result of

the Marshals’ lawlessness, Mr. Santos suffered a debilitating ankle injury. Ms. Rosa became

afraid to leave her home. Her four-year old son would pretend to hold a gun and say: “Marshal,

put your fucking hands up!” Her daughter was simply terrified.

               7.     This should not happen in the United States. It would never happen on

Park Avenue or in Sutton Place. But when dealing with a low-income, Hispanic family in a

housing project in the Bronx, the U.S. Marshals acted like lawless thugs.

               8.     The façade of the Supreme Court famously says: “Equal Justice Under

Law.” But in the former home of a sitting United States Supreme Court Justice, there was no

law, and there was no justice.

               9.     Now it is time these Marshals be held to account. It is time these Marshals

learned they cannot do “whatever they want.” It is time for justice.




                                                2
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 3 of 19



                                JURISDICTION AND VENUE

               10.     This action arises under the Fourth Amendment of the United States

Constitution, as well as the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671, et seq.

               11.     The jurisdiction of this Court is predicated upon 28 U.S.C. § 1331 and 28

U.S.C. § 1346(b)(1).

               12.     The acts complained of occurred within the Southern District of New

York, and venue is lodged in this Court pursuant to 28 U.S.C. § 1391(b).

                                        JURY DEMAND

               13.     Plaintiffs demand a trial by jury in this action for all non-FTCA claims.

                                            PARTIES

               14.     At all relevant times, Elvayaris Rosa resided at

     Bronx, New York, with her 4-year old son and 9-year old daughter, L.T. Ms. Rosa’s home

is owned by the New York City Housing Authority, and is part of Sotomayor Houses. Ms. Rosa

was a merchandiser for a greeting card company and is an active member of the PTA for her

children’s public school. She is now a cashier at a supermarket.

               15.     L.T. is Ms. Rosa’s 9-year old daughter, and lives with her mother in

Bronx, New York.

               16.     Gregorio Santos is Ms. Rosa’s brother, and lives elsewhere in the Bronx,

New York. He often visits Ms. Rosa to help take care of her children, and is himself the father

of two children.

               17.     At all relevant times, the U.S. Marshals Service was an agency within the

U.S. Department of Justice, a department of defendant United States of America.




                                                 3
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 4 of 19



               18.     At all relevant times, defendants John Doe Marshals 1-15 and U.S.

Marshal Kamrowski (collectively, the “Individual Marshals”), acted within the scope of their

employment by the U.S. Marshals Service and the United States of America.

                                   STATEMENT OF FACTS

The Marshals Terrorize Ms. Rosa

               19.     On March 2, 2018, at approximately 1:15 p.m., Elvayaris Rosa was

driving with a friend, Disney Abreu, on the way to a shop to install a radio in her car. At a

stoplight, Mr. Abreu suddenly exited the vehicle.

               20.     Shortly thereafter, four to five cars surrounded Ms. Rosa’s vehicle, forcing

her to stop.

               21.     Approximately 15 men, John Does 1-15, exited these cars, some with guns

drawn.

               22.     These men ordered Ms. Rosa to exit her car, searched her body by patting

her up and down, and handcuffed her behind her back.

               23.     John Does 1-15 placed her in the back of a vehicle.

               24.     Ms. Rosa asked the men why they were detaining her.

               25.     One John Doe Marshal stated in substance: “Shut the fuck up and get in

the car,” and “We’re Marshals. We’re not white and blue. Don’t fuck with us.”

               26.     Upon information and belief, John Does 1-15 were all United States

Marshals.

               27.     Several John Doe Marshals transported Ms. Rosa to the 43rd Precinct of

the New York City Police Department, located at 900 Fteley Avenue, Bronx, New York 10473.




                                                 4
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 5 of 19



               28.     For approximately two hours, those John Doe Marshals parked outside the

precinct, with Ms. Rosa imprisoned and handcuffed in the back of the car.

               29.     While she was imprisoned in the car, a number of John Doe Marshals

taunted and threatened Ms. Rosa. They said, in substance:

               •       “We’re the feds, you can’t fuck with us.”

               •       “You’re a fucked up mother.”

               •       “You’re a criminal.”

               •       “He fucks you good that you’re doing this for him?”

               •       “We’re going to fuck you up if you don’t talk.”

               30.     Ms. Rosa did not understand what the John Doe Marshals meant or why

they had imprisoned her. She was terrified.

               31.     The John Doe Marshals refused Ms. Rosa’s repeated requests to use the

bathroom in the precinct, and instead told her to go in her pants.

               32.     The John Doe Marshals refused Ms. Rosa’s request that they loosen her

painfully tight handcuffs.

               33.     In the car, one John Doe Marshal showed Ms. Rosa a photograph of Mr.

Abreu and asked her to identify him, which she did. The John Doe Marshal then stated (falsely)

that Mr. Abreu was accused of trying to murder a police officer.

               34.     Two John Doe Marshals then drove Ms. Rosa to her building, followed by

a number of other cars.

               35.     For approximately three more hours, those John Doe Marshals imprisoned

Ms. Rosa in handcuffs in the backseat of the car.




                                                 5
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 6 of 19



                36.    During this time, the John Doe Marshals still refused to let Ms. Rosa use

the bathroom.

                37.    They also refused to loosen her painfully tight handcuffs.

                38.    John Doe Marshals seized Ms. Rosa’s house keys attached to her car keys.

                39.    They said: “We’re going to see who’s in your house.”

The Marshals Terrorize Mr. Santos and Ms. Rosa’s Small Children

                40.    While the Marshals imprisoned Ms. Rosa in a car outside her apartment,

her brother Gregorio Santos, her four-year-old son, and her nine-year-old daughter L.T. were in

the apartment, along with Mr. Santos’s girlfriend Brianna Colon.

                41.    At approximately 5:00 p.m., a group of approximately seven male United

States Marshals entered Ms. Rosa’s apartment with no probable cause, with no basis whatsoever,

and with guns drawn.

                42.    Mr. Santos asked the John Doe Marshals if they had a warrant.

                43.    One John Doe Marshal replied in substance: “we don’t need a warrant.”

                44.    The U.S. Marshals did not have a warrant to enter Ms. Rosa’s apartment.

                45.    The U.S. Marshals did not have a warrant to arrest, search or seize Ms.

Rosa, her children, Mr. Santos, anyone in Ms. Rosa’s apartment, anything in Ms. Rosa’s

apartment, or anything belonging to Ms. Rosa or Mr. Santos.

                46.    At no point did any U.S. Marshal have consent to enter or remain in Ms.

Rosa’s apartment, to search anywhere, or to seize anything.

                47.    John Doe Marshals separated Mr. Santos and Ms. Colon from each other,

and from the two minor children, placing Mr. Santos in one bedroom, Ms. Colon in the living

room, and the children in a different bedroom.



                                                 6
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 7 of 19



               48.     John Doe Marshals then interrogated Mr. Santos about the whereabouts of

Disney Abreu. When Mr. Santos stated that he didn’t know where Mr. Abreu was, one John Doe

Marshal stated in substance: “If we ask the kids, will they say that?”

               49.     Mr. Santos stated to the John Doe Marshal that he could not interrogate

the two children outside Mr. Santos’s or a lawyer’s presence.

               50.     A John Doe Marshal stated: “Fuck you and your lawyer.”

               51.     Two John Doe Marshals then interrogated Ms. Rosa’s 9-year old daughter,

L.T.

               52.     These two, adult male John Doe Marshals were alone with L.T., in a room

separate from Mr. Santos and his girlfriend.

               53.     L.T. was terrified and tearful. She had no idea why unknown armed men

had just broken into her home and were terrorizing her family.

               54.     One John Doe Marshal then returned to Mr. Santos and stated in

substance: “The kids just told me the truth. You’re a mother fucking liar. I should kill you right

now.”

               55.     The John Doe Marshal was of course lying. Ms. Rosa’s children of course

had no idea where Mr. Abreu was either.

               56.     The John Doe Marshal then punched Mr. Santos in the neck.

               57.     The Marshal punched Mr. Santos so hard that he fell to the ground.

               58.     The John Doe Marshal then repeatedly punched and kicked Mr. Santos in

the ribs, arm, and ankle.




                                                 7
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 8 of 19



               59.    The John Doe Marshal said in substance: “You better tell me the truth or

I’m going to beat you up. The only thing that is going to stop me from killing you is them [the

other Marshals].”

               60.    While this John Doe Marshal violently assaulted Mr. Santos, at least two

other John Doe Marshals stood by and watched, laughing.

               61.    John Doe Marshals then ordered Mr. Santos to sit on a hot radiator.

               62.    This caused Mr. Santos considerable pain.

               63.    Mr. Santos asked to stand up.

               64.    One of the John Doe Marshals responded: “No, I don’t give a fuck.”

               65.    The John Doe Marshals also said to Mr. Santos, in substance:

               •      “You’re lucky I don’t pull out my gun and shoot you.”

               •      “You’re making it worse on yourself. We’re going to lock you up.”

               •      “If he [Mr. Abreu] is not here, why does your sister have a big-ass bed for
                      her short ass? She doesn’t fucking need it.”

               •       “We’re the federal government – we can do whatever the fuck we want.”

               •      “There are 7 of us, 1 of you. Who’s the judge going to believe?”

               •      “What’s it going to take for you to tell me the truth? Do I need to take
                      my gun out and point it to your head?”

               66.    Over the course of this incident, John Doe Marshals repeatedly threatened

Mr. Santos and made numerous offensive remarks.

               67.    At another point, a John Doe Marshal said in substance: “You get a reward

for telling the truth. You guys are in the projects; you guys are broke so you need the money.”

               68.    Throughout this episode, Mr. Santos was terrified.




                                                8
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 9 of 19



                69.    At the same time, two other John Doe Marshals questioned Ms. Colon in a

separate room stating, “We’re going to take your husband away. He’s a liar. He’s a

douchebag.”

                70.    Throughout this incident, Ms. Rosa’s two minor children were terrified

and crying.

                71.    Suddenly, the supervisor John Doe Marshal stated: “Round up,” and the

John Doe Marshals all left the apartment.

                72.    In sum, over a period of hours, the John Doe Marshals imprisoned and

arrested Mr. Santos without any cause whatsoever, terrorized and threatened him, brutalized and

beat him, and terrorized his family.

                73.    At no point did the Marshals charge Mr. Santos or anyone in Ms. Rosa’s

apartment with any crime.

The Marshals Threaten Ms. Rosa and her Mother

                74.    While the John Doe Marshals brutalized Ms. Rosa’s family in her

apartment, at least one John Doe Marshal remained in the car with Ms. Rosa.

                75.    The John Doe Marshal told Ms. Rosa he was going to call child protective

services and have her children taken away.

                76.    The John Doe Marshal told Ms. Rosa he would take away her apartment,

which is in public housing.

                77.    The John Doe Marshal told Ms. Rosa, in substance: “You’re going to do a

lot of time.”

                78.    At or around this time, John Doe Marshals also went to the home of Ms.

Rosa’s mother.



                                                9
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 10 of 19



               79.    Ms. Rosa’s mother was with some of her grandchildren

               80.    John Doe Marshals told Ms. Rosa’s mother that Ms. Rosa was arrested

and was going to prison for ten years.

               81.    Finally, the John Doe Marshals released Ms. Rosa from the car.

               82.    The John Doe Marshals initially refused to return Ms. Rosa’s car keys,

then changed their mind.

               83.    At her release, the John Doe Marshals gave Ms. Rosa a phone number to

call the Marshals if and when she located Mr. Abreu. That number was                   .

               84.    According to a press release from the U.S. Marshals Service, the phone

number the John Doe Marshals gave to Ms. Rosa belongs to U.S. Marshal Kevin Kamrowski.

               85.    On information and belief, Kamrowski was one of the marshals who

directed, authorized, and organized the lawless conduct set forth above.

               86.    The John Doe Marshals threatened Ms. Rosa that if she did not locate Mr.

Abreu within in one week, “we will put you away for ten years.”

               87.    When Ms. Rosa told them she had no idea how to find Mr. Abreu if he

was evading law enforcement, one John Doe Marshal stated in substance, “Guess what, I’m

going to fuck you up.”

               88.    The John Doe Marshals refused to take Ms. Rosa back to her car.

               89.    They said: “I don’t care. I should just fuck you up,” and “We can do

whatever we want, we’re the feds.”

               90.    In sum, for many hours, the John Doe Marshals imprisoned and arrested

Ms. Rosa without any cause or basis, handcuffed her, terrorized and threatened her, invaded her




                                               10
           Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 11 of 19



home without a warrant or any cause, interrogated her family members, terrorized her children,

and brutalized her brother.

               91.     At no point did the Marshals charge Ms. Rosa with any crime.

The Marshals Terrorize Ms. Rosa and Her Family, Again

               92.     At approximately 6:45 a.m. on March 5, 2018, Ms. Rosa was home with

Mr. Santos, Ms. Colon, and Ms. Rosa’s two minor children.

               93.     A group of approximately five John Doe Marshals arrived at Ms. Rosa’s

apartment, apparently accompanied by an employee of the New York City Housing Authority.

               94.     The John Doe Marshals carried a large drill to open the locks on Ms.

Rosa’s front door.

               95.     Some of them also had their guns drawn.

               96.     The John Doe Marshals did not show a warrant or say that they had a

warrant.

               97.     On information and belief, the John Doe Marshals once again did not have

a warrant to enter Ms. Rosa’s apartment, or to arrest, search, or seize anyone.

               98.     As one John Doe Marshal entered, L.T. and her little brother started

crying.

               99.     Ms. Rosa said to the marshal in substance: “You see what you’re doing?”

               100.    In response, the John Doe Marshal said in front of L.T., “I don’t give a

fuck.”

               101.    One John Doe Marshal berated Ms. Rosa for not calling him to identify

Mr. Abreu’s location, stating in substance: “What’s your plan, you want to get locked up?”




                                                11
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 12 of 19



               102.    He threatened to take away her apartment, stating in substance: “This

guy’s from housing, he’s going to take your apartment away.”

               103.    The John Doe Marshal also said in substance: “We’re going to cut off

your food stamps. We’re going to take everything away from you.”

               104.    The John Doe Marshal threatened to return, yet again.

               105.    Ms. Rosa’s minor children were terrified.

               106.    For an unknown number of days after March 2, 2018, several John Doe

Marshals followed Ms. Rosa, including to a family birthday party.

               107.    Ms. Rosa was afraid to leave the house and remained indoors to avoid

being followed.

The Marshals Damaged This Family

               108.    As a result of the conduct set forth above, Ms. Rosa suffered injury and

pain to her wrists from being tightly handcuffed for many hours, as well as emotional distress,

fear, trauma, loss of liberty, loss and/or deprivation of civil rights, humiliation, pain and

suffering, mental anguish, and loss of enjoyment of life.

               109.    As a result of the conduct set forth above, Mr. Santos sustained injuries to

his right leg and ankle, including severe and persistent pain, swelling, and a likely fracture. He

also sustained bruises, pain, swelling, soreness, and/or injury to areas of his body struck during

the assaults described above, including his arms, ribs, posterior, back, neck, leg, and ankle. Mr.

Santos also sustained emotional distress, fear, trauma, loss of liberty, loss and/or deprivation of

civil rights, humiliation, pain and suffering, mental anguish, and loss of enjoyment of life.

               110.    As a result of the conduct set forth above, L.T. sustained emotional

distress, fear, trauma, loss of liberty, loss and/or deprivation of civil rights, mental anguish, and



                                                  12
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 13 of 19



loss of enjoyment of life. L.T. became scared to leave the house and go to school. L.T. started a

new habit of clutching a rosary and praying frequently for the Marshals not to come back to the

house, and for the Marshals not to take her mom away.

               111.    After the incidents, Ms. Rosa’s 4-year old son began to pretend gun play,

and would say: “Marshal, put your fucking hands up!”

What Happened to Disney Abreu?

               112.    What could possibly justify a group of U.S. Marshals acting like a group

of lawless thugs, terrorizing an innocent family with no warrant or probable cause? Nothing, of

course. But even their predicate for this appalling conduct—the claim that Disney Abreu had

killed a police officer—turned out to be a lie.

               113.    According to public records, see United States of America v. Abreu, 18 Cr.

281 (S.D.N.Y.), on or about January 22, 2018, Mr. Abreu, having previously been convicted of a

felony, unlawfully possessed a firearm, violating his supervised release. According to the

government, Mr. Abreu self-surrendered the day after the government informed him there was a

warrant for his arrest. On April 11, 2018, Mr. Abreu was arraigned. On May 1, Mr. Abreu pled

guilty to firearms possession. The government recommended a sentence at the bottom of the

applicable Sentencing Guidelines Range of 24-30 months, and Mr. Abreu was sentenced to 20

months.

               114.    This firearm charge against Disney Abreu had nothing whatsoever to do

with Ms. Rosa, her brother, or her children. They had no idea he had committed a crime or that

anyone was seeking to arrest him, and they did nothing to help him evade law enforcement.

               115.    No United States Marshal ever apologized to Ms. Rosa or Mr. Santos for

the terror the Marshals inflicted on their family.



                                                  13
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 14 of 19



                116.    The Individual Marshals acted with a knowing, willful, wanton, grossly

reckless, unlawful, unreasonable, unconscionable, and flagrant disregard for plaintiffs’ rights,

privileges, welfare, and well-being, and are guilty of egregious and gross misconduct toward

plaintiffs.

Administrative Filing

                117.    On June 28, 2018, within two years of the above, all three plaintiffs served

upon the U.S. Marshals Service claims, including Standard Form 95 and exhibits.

                118.    On July 24, 2018, claims counsel for the U.S. Marshals Service confirmed

receipt of plaintiffs’ claims.

                119.    More than six months have passed since the submission of plaintiffs’

claims. As of the date of this Complaint, the United States has made no attempt to settle or

resolve this claim.

                                FIRST CAUSE OF ACTION
              Bivens/Fourth Amendment/All Plaintiffs Against the Individual Marshals

                120.    Plaintiffs repeat and reallege the foregoing paragraphs as if the same were

fully set forth at length herein.

                121.    By imprisoning, arresting, and detaining plaintiffs without reasonable

suspicion, probable cause, a warrant, or any reason whatsoever; terrorizing, interrogating, and

threatening them; brutalizing and beating Mr. Santos; handcuffing Ms. Rosa without any basis,

and deliberately tight to cause her unnecessary pain; denying Ms. Rosa access to a bathroom;

repeatedly invading Ms. Rosa’s home without a warrant, any exigency, or any cause whatsoever;

failing to intervene to prevent this wrongful and illegal conduct by their fellow Marshals when

they had an opportunity to do so; organizing, directing, and conspiring with each other to commit

this illegal conduct; and by the other conduct set forth above, the Individual Marshals violated

                                                 14
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 15 of 19



plaintiffs’ rights under the Fourth Amendment of United States Constitution, for which plaintiffs

assert a claim and seek damages under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971).

                122.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, plaintiffs sustained the damages hereinbefore alleged.

                             SECOND CAUSE OF ACTION
            FTCA/Assault and Battery/By Rosa and Santos Against the United States

                123.    Plaintiffs repeat and reallege the foregoing paragraphs as if the same were

fully set forth at length herein.

                124.    All of the Individual Marshals were “investigative or law enforcement

officer[s]” of the United States, “empowered by law to execute searches, to seize evidence, or to

make arrests for violations of Federal law.” As such, the United States is liable, inter alia, for

their assault, battery, false imprisonment and false arrest of plaintiffs. See 28 U.S.C. § 2680(h).

                125.    By threatening, intimidating, cuffing, seizing, beating, and brutalizing Ms.

Rosa and Mr. Santos, and by the other conduct set forth above, the U.S. Marshals, acting within

the scope of their employment, committed multiple willful, unlawful, unwarranted, and

intentional assaults and batteries upon them.

                126.    Under the FTCA, as the employer of these U.S. Marshals, the United

States is liable for this misconduct.

                127.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Ms. Rosa and Mr. Santos sustained the damages hereinbefore alleged.




                                                 15
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 16 of 19



                                  THIRD CAUSE OF ACTION
                            FTCA/False Arrest and False Imprisonment/
                              All Plaintiffs Against the United States

                128.    Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.

                129.    By imprisoning, arresting, and detaining plaintiffs without reasonable

suspicion, probable cause, a warrant, consent, any exigency, or any reason or basis whatsoever,

and by the other conduct set forth above, the U.S. Marshals, acting within the scope of their

employment, falsely arrested and falsely imprisoned them.

                130.    Under the FTCA, as the employer of these U.S. Marshals, the United

States is liable for this misconduct.

                131.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, plaintiffs sustained the damages hereinbefore alleged.

                               FOURTH CAUSE OF ACTION
                        Negligent hiring/training/disciplining/retention of
                   Employment Services/All Plaintiffs Against the United States

                132.    Plaintiffs repeat and reallege the foregoing paragraphs as if the same were

fully set forth at length herein.

                133.    The United States owed a duty of care to plaintiffs to prevent the physical

and mental abuse sustained by plaintiffs.

                134.    Upon information and belief, the United States owed a duty of care to

plaintiffs because under the same or similar circumstances a reasonable, prudent and careful

person should have anticipated that injury to plaintiffs or to those in a like situation would

probably result from this conduct.




                                                 16
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 17 of 19



                135.    Upon information and belief, the Individual Marshals were unfit and

incompetent for their positions.

                136.    Upon information and belief, the United States knew or should have

known through the exercise of reasonable diligence that the Individual Marshals were dangerous.

                137.    Upon information and belief, the United States’ negligence in hiring,

screening, disciplining, training, and retaining the Individual Marshals proximately caused

plaintiffs’ injuries.

                138.    Upon information and belief, because of the United States’ negligent

hiring, screening, disciplining, training, and retention of the Individual Marshals, plaintiffs

incurred the injuries hereinbefore mentioned.

                                  FIFTH CAUSE OF ACTION
                            Trespass/By Rosa Against the United States

                139.    Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.

                140.    As a consequence of repeatedly and intentionally entering Ms. Rosa’s

home without justification or permission, and by the other conduct set forth above, the U.S.

Marshals, acting within the scope of their employment, are liable to Ms. Rosa for civil trespass.

                141.    Under the FTCA, as the employer of these U.S. Marshals, the United

States is liable for this misconduct.

                142.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, Ms. Rosa sustained the damages hereinbefore alleged.




                                                 17
         Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 18 of 19



                                  SIXTH CAUSE OF ACTION
       Intentional Infliction of Emotional Distress/All Plaintiffs Against the United States

                143.    Plaintiffs repeat and reallege the above paragraphs as if the same were

fully set forth at length herein.

                144.    As set forth above, the actions of the U.S. Marshals in baselessly and

sadistically harassing and terrifying plaintiffs and their families were extreme and outrageous.

These actions were undertaken with the intent to cause plaintiffs severe emotional distress.

                145.    Under the FTCA, as the employer of these U.S. Marshals, the United

States is liable for this misconduct.

                146.    As a direct and proximate result of the misconduct and abuse of authority

detailed above, plaintiffs sustained the damages hereinbefore alleged.




                                                 18
          Case 1:19-cv-02473-PKC Document 1 Filed 03/20/19 Page 19 of 19



               WHEREFORE, Plaintiffs respectfully request that the Court grant them the

following relief:


               A.     Awarding compensatory and punitive damages to plaintiffs;

               B.     Awarding plaintiffs reasonable costs and attorney’s fees pursuant, inter

alia, to the Equal Access for Justice Act 28 U.S.C. § 2412; and

               C.     Awarding such other and further relief as this Court deems just and

proper.


Dated: March 20, 2019
       New York, New York
                                                    EMERY CELLI BRINCKERHOFF
                                                    & ABADY LLP

                                                    /s Ilann M. Maazel
                                                    _____________________________
                                                    Ilann M. Maazel
                                                    David Lebowitz

                                                    600 Fifth Avenue, 10th Floor
                                                    New York, New York 10020
                                                    (212) 763-5000

                                                    Attorneys for Plaintiffs




                                               19
